 


109 HR 6389 IH: To amend the Internal Revenue Code of 1986 to allow taxpayers to designate income tax overpayments as contributions to the Federal Government on their income tax returns.
U.S. House of Representatives
2006-12-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6389 
IN THE HOUSE OF REPRESENTATIVES 
 
December 6, 2006 
Mr. Gohmert introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow taxpayers to designate income tax overpayments as contributions to the Federal Government on their income tax returns. 
 
 
1.Donation to the Federal Government of income tax overpayments 
(a)General ruleSubchapter A of chapter 61 of the Internal Revenue Code of 1986 (relating to returns and records) is amended by adding at the end the following new part: 
 
IXDonation to the Federal Government of income tax overpayments 
 
Sec. 6097. Donation of income tax overpayments. 
6097.Donation of income tax overpayments 
(a)General ruleEvery taxpayer who makes a return of the tax imposed by subtitle A for any taxable year may designate that a specified portion (not less than $1) of the amount of any overpayment of tax for such taxable year shall be deposited in the general fund of the Treasury and shall be made available as provided in appropriation Acts. 
(b)Manner and time of designationAny designation under subsection (a) for any taxable year shall be made— 
(1)at the time of filing the return of the tax imposed by subtitle A for such taxable year, and 
(2)in such manner as the Secretary may by regulation prescribe, except that such designation shall be made either on the first page of the return or on the page bearing the taxpayer’s signature. 
(c)Treatment of amounts designatedFor purposes of this title, the amount designated by any taxpayer under subsection (a)— 
(1)shall be treated as being refunded to such taxpayer as of the last date prescribed for filing the return of tax imposed by subtitle A (determined without regard to extensions) or, if later, the date the return is filed, and 
(2)shall be treated as a contribution made by such taxpayer to the United States on such date or, at the election of the taxpayer, on the last day of the taxable year with respect to which such return is filed.. 
(b)Clerical amendmentThe table of parts for subchapter A of chapter 61 of such Code is amended by adding at the end thereof the following new item: 
 
 
Part IX. Donation to the Federal Government of income tax overpayments.. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act. 
 
